 WOLVERINE WORLD WIDE, INC.441Wolverine World Wide,Inc.andAmalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO. Case 7-CA-8068September30, 1971DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERSFANNING ANDJENKINSOn April 29, 1971, Trial Examiner Sidney D.Goldberg issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesin violation of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that the Respondenthad not engaged in certain other unfair laborpractices alleged in the complaint and recommendeddismissal as to them. Thereafter, the Respondent andtheCharging Party filed exceptions to the TrialExaminer'sDecision and supporting briefs. TheRespondent also filed a brief in answer to theCharging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer, with the following additions andmodifications.'In addition to the violations of Section 8(a)(1) foundby the Trial Examiner, we find that the Respondentalso violated Section 8(a)(1) in the following respect:On June 15, 1970, conversations were instituted byPlant Manager Lovell and Superintendent Vanderwa-ter with employee Richard Dard, who had signed an"open letter" of June 9 espousing the Union's cause.When Dard expressed his dissatisfaction with condi-tions of work, he was asked whether there was generalIWe find merit in the exceptions of the Charging Party to the failure ofthe Trial Examinerto order that the Respondent remove from its personnelfiles discriminatory warning notices issued to the employees named in theTrialExaminer'sDecisionThis remedy is appropriate to remove theeffects of the discriminationfound and our Order shall so provideGatewayTransportation Company,190 N LRB No 26ChairmanMiller does not agreethatRespondent violated Section8(a)(1) by interrogating Sims insofar as she wasquestioned whether shedissatisfaction and whether it would help if depart-mental committees were formed by the Respondent.When Dard indicated an interest in this question, adiscussion ensued as to how many employees fromeach department should serve and how they should bechosen.The Trial Examiner found that the above conversa-tions only amounted to a legitimate solicitation ofDard's opinion as to the utility of a committee tohandle grievances and fell short of suggesting forma-tion of a committee, as alleged in the complaint. Wedisagree.These discussions were initiated by the Respon-dent's inquiries as to both the nature of employeedissatisfaction and whether the formation of commit-teeswould help and progressed to the point ofactually considering the employee composition there-of.In the context of the Respondent's unlawfulopposition to the Charging Union, these statementsnot only indicated the Respondent's preference forsuch an arrangement, but, also, employees wouldrightfully lead to more favorable disposition of theirgrievances. Accordingly, we find that the Respondentfurther violated Section 8(a)(1) through these conver-sations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Lat'orRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that the Respondent, Wolverine WorldWide, Inc., Big Rapids, Michigan, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order as hereinmodified.1.Add the following as the new paragraph 1(c)and reletter paragraph 1(c) as 1(d)."(c)Suggesting the formation of a grievancecommittee as an alternative to the Union."2.Add the following as paragraph 2(d) andreletter paragraphs 2(d) through 2(f) consecutively:"(d)Remove from their personnel files any refer-ence to, and rescind, the written warnings issued fordiscriminatory reasons to employees named in theTrial Examiner's Decision and make provision thatthese warnings shall not be used as a basis for furtherdisciplinary action against said employees."had engaged in worktime solicitation in contravention of a lawfullypromulgated plant rule Similarly, he would not find the 8(a)(l) violationsbased on the statements made by Forelady Yost to employee Pontz, onJune 17, those made by Foreman Hendricks to employee Owens, andSuperintendent Vanderwater's conversation with employee Derby on April13The evidence with respect to these allegations, in the view of ChairmanMiller, shows littlemore than the type of noncoercive banter to beexpected in the course of a union campaign.193 NLRB No. 54 442DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Substitute the attached notice for the TrialExaminer's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe trial held in Big Rapids on January 19, 20, and 21,1971, in which we participated and had a chance togive evidence, resulted in a decision that we hadcommitted certain unfair labor practices in violationof Section 8(a)(1) and (3) of the National LaborRelations Act, as amended, and this notice is postedpursuant to that decision.The National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activitiesIn recognition of these rights, we hereby notify ouremployees that:WE WILL NOT coercively interrogate our em-ployees concerning their membership in, or activi-ties on behalf of, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO,or any other labor organization.WE WILL NOT interfere with the lawful distribu-tion of union literature;WE WILL NOT keep theself-organizational activities of our employeesunder surveillance or make statements to givethem the impression that we are doing so; WEWILL NOT threaten our employees with the loss oftheir jobs or loss of benefits or that we will closeour plants, if they choose Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, or any other labor organization, torepresent them in collective bargaining; and WEWILL NOT acquiesce in the circulation of antiunionpetitions among employees during working hours.WE WILL NOT suggest the formation of agrievance committee as an alternative to theUnion.WE WILL NOT discharge any of our employees ordiscriminatorily issue oral or written warnings tothem to discourage their membership in Amalga-matedMeat Cutters and Butcher Workmen ofNorth America, AFL-CIO, or any other labororganization, nor will we suspend them on thebasis of such warnings.WE WILL offer Sandra Lynn Murray immediateand full reinstatement to her former job or, if thisjob no longerexists, to a substantially equivalentposition,without prejudice to her seniority orother rights and privileges, and make her whole forany loss of earnings she may have suffered byreason of her discharge.WE WILL make whole Albert W. Derby for theloss of pay which he suffered when suspended for 3days from June 26, 1970.WE WILL remove from their personnel files anyreference to, and rescind, the writtenwarningsissued to employees named in the Trial Examiner'sDecision and make provisions that thesewarningsshall not be used as a basis for further disciplinaryaction against said employees.WE WILL NOT in any other manner interferewith, restrain, or coerce employeesin the exerciseof their right to self-organization, to form labororganizations, to join orassistAmalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, or any other labor organization, tobargain collectively through representatives oftheirown choosing, to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any and all such activities, except to theextent that such right may be affected by anagreement requiringmembership in a labororganization as a condition of employment asauthorized by Section 8(a)(3) of the Act.WOLVERINE WORLDWIDE, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately Sandra Lynn Murray ifpresently serving in the Armed forces of the UnitedStates of the right to full reinstatement upon applica-tion after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversalMilitaryTraining and service Act, asamended, after discharge from the Armed Forces.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boule-vard,Detroit,Michigan48226,Telephone313-226-3200. WOLVERINE WORLD WIDE, INC.443TRIAL EXAMINER'S DECISIONSIDNEYD.GOLDBERG, Trial Examiner: This case,involvingallegationsof company interference with anorganizationalcampaignamong itsemployees, was triedbeforeme January 19, 20, and 21, 1971, at Big Rapids,Michigan.The complaint,' issued pursuant to Section 10(b) of theNational Labor Relations Act, as amended (the Act),allegesmorethan 40 incidents, between April 13 andAugust 12, 1970,2 claimed to constitute interference byWolverine World Wide, Inc. (respondent or the Company),in the self-organizational efforts by its employees with theassistanceofAmalgamatedMeat Cutters and ButcherWorkmen of North America, AFL-CIO (Amalgamated orthe union),and several acts of discrimination againstemployees to discourage their membership in the union.Respondent answered, admitting that it was engaged incommerce and had in its employ certain supervisors namedin the complaint, but denying the commission of any of theacts alleged as unfairlabor practices, and the issues soraised cameon for trial before me as set forth. All partieswere represented, afforded an opportunity to adduce proof,cross-examine witnesses,and argue on the facts and thelaw. The General Counsel presented his arguments in oralsummationand respondent has filed a brief, both of whichhave been carefully considered.For the reasons hereinafter set forth, I find that therecord supports many of the allegations of interference,thatrespondent discriminated against several of itsemployees and that it discharged Sandra Murray todiscourage employee membership in the union.Upon the entire record herein, including my observationof the demeanor of the witnesses, I make the following:FINDINGS OF FACT1.The partiesThe complaint alleges that, during the year 1969, theCompany importedintoMichigan, from points outside thatState,materialsvalued at more than $50,000 and that itexported, from its plants in Michigan to points outside thatState,products valued at more than $50,000. The answeradmits these allegationsand that the Company is anemployer engaged in commerce. I so find. The complaintalso allegesthat Amalgamated is a labor organization and,at the trial, respondent so conceded.2.BackgroundThe Company is engaged in the manufacture of boots,shoes, gloves, and other leather products, operating plantsinMichigan, Iowa, New York, and other States. Itsprincipal offices are at Rockford, Michigan, and its twoplants at Big Rapids, Michigan, designated as B/F and C,are the only ones involved in this case.Since November 1969, Amalgamated has been engagedin a campaign to organize the employees in the Company'sMichigan plants.3 Prior thereto, in November 1968, acharge was filed by a Teamsters Local, growing out of anincident at the Ithaca plant, and a complaintallegingviolations of Section 8(a)(3) and (1) of the Actwas issued.When the case came on for trial before Trial ExaminerBoyls on February 12, 1969, the parties stated that they hadarrived at a settlement whereby the employee alleged tohave been unlawfully discharged would waive his right toreinstatement and would be paid a specific sum insatisfaction of lost pay; that respondent would withdraw itsanswer; and that a Trial Examiner's Decisionmight issueon the uncontroverted complaint. Accordingly, on March28, 1969, Trial Examiner Boyls issued a decision findingthat the Company had maintained an unlawfulantisolicita-tion rule; that it had coercively interrogated its employeesconcerning their union activities,interests,and desires; thatithad improperly prohibited its employeesfrom wearingunion buttons; that it had threatened to close the plant iftheunion should become the employees'bargainingrepresentative;and that it had made statements toemployees to convey the impression that it was keepingtheir union activities under surveillance. An order, directingthe Company to cease and desist from those activities, aswellas from any other activities interfering with itsemployees' exercise of rights granted in the Act, andrequiring it to post an appropriate notice, was issued withthe decision and the Respondent complied with it.3.Chronology of eventsDuring the week of April 6, while the plants were shutdown, there was a conference between somerepresentativesof Amalgamated and Albert W. Derby, an employee inplant C and, on April 13 the first day of resumption ofoperations, he was questioned concerning it by Keith J.Vanderwater, the plant superintendent.Thereafter, on several occasions in May and early June,management representatives questioned employees con-cerning union activities, and disciplinarywarnings wereissued to Derby and his wife.Under date of June 8, the unionissued aninvitation torespondent's employees to attenda meetingon Saturday,the 13th, at the town hall in Paris, about 5 miles north ofBig Rapids.On June 9 there was distributed, outside respondent'splantsin BigRapids, copies of an "open letter," stated to be"From Wolverine World Wide worker-to worker" andsigned by 48 employees. The employees stated that theyhad investigated various unions, that they had come to theconclusion that Amalgamated was a "good, strong union,"and that they urged fellow employeesto sign itsauthoriza-tion cards. Immediately following distribution of the "openletter" Sandra Murray, whose name was on the letter, wasdischarged, and, thereafter, several incidents occurred inwhich other employees whose names were on itwere eitherquestioned concerning union activities or had warningnotices issued to them.As scheduled by the notice of June 8, the unionmeetingiIssuedOctober 22,1970, on a chargefiled July 9, 1970, and an3These plants are as follows: Plant C at Big Rapids, Plant B/F at Bigamended charge filedAugust 27, 1970Rapids, Plant Dat Ithaca, andPlant Aat Rockford.2All dates are 1970. 444DECISIONS OF NATIONALLABOR RELATIONS BOARDwas held on June 13.As it was concluding,employeesnoticed that a car standing across the road wasoccupied byDan Elliott,one of thefactoryforemen,and he remainedthere as the employees left the meeting.Also close to themeeting placewas Jack Ward,another foreman.On June 19 the Companymailed to each employee, andposted on itsbulletin boards,a letter setting forth the"ground rules" during unionorganizing campaigns.Throughout this period,and continuing until August 12,theCompany was involved in a series of questionings,warnings, threats,and other conduct alleged by thecomplaint to constitute unlawful interference and discrimi-nation.4.The issuesThe General Counsel contends that all the allegations ofthe complaint have been proved; that those mattersrequiring proof of improper motive, but possibly lacking it,may take such proof from its presence in other incidents;and that respondent's course of conduct during the periodinvolved constituted a pattern of interference and discrimi-nation violating Section 8(a)(3) and (1) of the Act.The respondent contends that any incidents of interroga-tion which may have occurred were isolated and withoutcoerciveness; that the strictures placed on the distributionof handbills were unimportant; that with respect to thethreats, they either were not made or were not meant asthreats, but were mere expressions of opinion or jocularexchanges; that the warnings were all properly issued fordeficientworkmanship and that no surveillance waspracticed or indicated. The discharge of Mrs. Murray isclaimed to have been bawd solely upon economicconsiderations and the choice of this employee rather thanone juniorto her was made solely on their comparativeefficiency.5.Discussion and conclusionsa.InterrogationAs stated above, respondent's first knowledge of unionactivity among its employees in Big Rapids was evidencedby the conversation on April 13 when SuperintendentVanderwater of Plant C stopped at the work station ofAlbertW. Derby and said: "I heard you had companywhile we were off."4 When Derby answered that lots ofpeople come to his place, Vanderwater asked whether therehad not been some union people out to see him and whatunion they represented. Derby said they were from the"boot and shoe union" and Vanderwater remarked that"we had been in the union before" and that there were"some places the union might be all right" and in others"not so good." Vinderwater, admitting the conversation,first testified that he had only asked Derby whether he hadbeen visited "by a third party" but he finally conceded thathe had referred to a union. Under the circumstances, Iregard Vanderwater's testimony as a concession of theaccuracy of Derby's account and find that the exchange4The plant had been shut down the previous week.5 It is undisputed that the Amalgamated union authorization cards werewhiteoccurred as described by Derby. Vanderwater's approachto Derby indicated that surveillance was beingmaintainedover him and his visitors and that suchsurveillance wasconnected with his union activity. Accordingly, I find thatsuch conduct constitutedinterferencewith employee rightsunder the Act and was violative of Section 8(a)(1) thereof.Incidents of interrogation of employees by respondent'ssupervisors subsequently occurred as follows:May 11.On this date, Mable Simstestified,she wassummoned to the office of Clem Lovell, plant manager ofPlant C, and found Lovell there with Ronald Todd, asection manager in the plant. Todd made the statement thatMrs. Sims was handing out union cards on company timeand asked her whether it was true. Mrs. Sims said she didnot have to answer the question and Todd then said he hadbeen told that she was doing so. Mrs. Sims answered thatthe information was false, that she was not handing outcards on company time, but that what she did onbreaktimes and after working hours was her ownbusiness.Todd then said that, with her poor attendance record, theCompany had a good excuse to fire her but had not doneso.At that point Mrs. Sims stated that she would have tohave the rest of the week off because her son was scheduledfor eye surgery; that she had given a note from the doctor toher foreman, and that he had given her permission to beaway. Todd said that "all this time off from workwas goingto have to stop" and that he knew of a shop where a womanwas denied time off to bring her husband home from ahospital.Todd testified, but he was not questioned concerning thisincident and Lovell, admitting that there had been ameeting with Mrs. Sims on that date, testified that, althoughshe did not say so,she seemeddissatisfiedwith hersupervisor. Lovell could not recall any of the details and hewas evasive and unimpressive in his testimony. I accept thatofMrs.Simsand find that, by both the interrogationconcerning the union cards and the implied threats to fireher and to refuse time off, respondent's agents interferedwith, restrained, and coerced this employee in violation ofSection 8(a)(1) of the Act.MayTed Pontz testified that, while he was at hismachine in Plant B/F, he heard Jack Wright,a sectionmanager, ask Irene Shannon, working near him, whethershe had signed "one of those white union cards"5 and, if so,from whom she had received it. He did not hear her answer.Wright did not testify and Pontz' account stands uncon-tradicted. This inquiry was not related to any matter withwhich respondent was legitimately concerned and it was, byitsvery nature, coercive. Accordingly, it violatedSection8(a)(1) of the Act.End of May:Hugh Fulkerson, an employee at Plant B/F,was approached at his work station by Annabelle Yost, aforelady in another department, who asked him whether his"whole family was union."6 Fulkerson replied: "Maybe weare and maybe we aren't" and Mrs. Yost walked away.Mrs.Yost admitted having had a conversation withFulkerson about this time concerning the union andtestified that she asked him whether he had had a quarrel6Albert Derby, Betty Derby, Sandy Caudill, and Jack Lisco,all relatedto Fulkerson,are employed at Plant C,and Sharon Vincent,his sister-in-law, isemployedat Plant B/F WOLVERINE WORLD WIDE, INC.445with Mrs. Derby about signing a union card. Her testimonywas so confusedand evasive and her demeanor on thestand so unimpressive that, except insofar as it supportsFulkerson, I reject her testimony as not truthful. Accord-ingly, I find that the encounter occurred as Fulkersontestified.Since there was no legitimate reason for respondent tomake inquiries concerning the union sympathies ofemployees or their relatives, such inquiries are coercive andviolative of Section 8(a)(1) of the Act.June 10:On June 9, Charlotte Pontz, an employee inPlant B/F whose name is signed to the "open letter," wasdistributing copies of it to employees entering and leavingthat plant. As she was walking along the sidewalk in frontof the plant, carrying the copies in her hand, she metAnnabelle Yost, her forelady. The following morning Mrs.Yost came to Mrs. Pontz at her work station, looked overher shoulder for a time, and then asked her why she did notlike her job. Mrs. Pontz said she did like her job, whereuponMrs. Yost said, "I saw your name on the list." Mrs. Pontzsaid her name was there and Mrs. Yost asked her why shefelt she needed a union. Mrs. Pontz said she did not thinkthe people "were gettinga fair shake" and, when pressed forexamples,referred to uneven wages for the same amount ofwork, whereupon Mrs. Yost walked away.Mrs.Yost testified that on the morning of June 10 shebrought some unfinished work back to Mrs. Pontz but thatMrs. Pontz was defiant and said: "Don't make somethingof it."Mrs. Yost then said: "Have you got a problem?Everytime I come back to talk to you, you act like there issomethingwrong: there mustbe something about your jobyou don't like." She also testified that the subject of theunion came up in some way she cannot recall and that Mrs.Pontz refused to talk about the union on company time. Tothis,Mrs. Yost testified, she said: "Is that your problem,becauseIknow you had your name on that list," and thatthey then talked about the union but she could not recallwhat was said.As noted several times in this decision, Mrs. Yost was amost difficult and evasive witness. Her testimony is repletewith self-contradictions, and her demeanor while testifyingconvinced me that her account of the matters under inquirywas designed to protect herself or the respondent ratherthan to answer questions truthfully. She was not a crediblewitness andI reject her testimony. Accordingly, I find thatMrs. Pontz correctly described the incident and that Mrs.Yost conducted herself on this occasion as a minor despot,making a studied effort to frighten and coerce thisemployee concerning her union activities. Her conductviolated Section 8(a)(1) of the Act.June 10:Shirley Kooistra, whose name is signed to theopen letter distributed on June 9, was approached at hermachine the next morning by Section Manager RonaldTodd and asked why she had signed it. Mrs. Kooistraansweredthat she did not want to talk about the union oncompany time but Todd assured her that it would be "allright to do so." She then said that the markers, of whom shewas one, could not make their "rate"; that their request thatthe Company revalue the rates had been refused; that theyhad to carry their own work to the tables, whereas theemployees in the fitting room had their work brought tothem, and that they had to sort out the shoes, which alsotook time, but they were paid only for work "at the table."Todd then asked her if she thought the employees wouldbenefit from the union and said that union dues would cost"quite a bit." When Mrs. Kooistra suggested that a unioncontract "would probably improve the insurance andrates,"Todd answered that, if the union came in, theemployeeswould lose "small benefits," like smokingbetween breaks.Although Todd testified, he was not questioned concern-ing this interview with Mrs. Kooistra and her testimonystands uncontradicted. I accept it and find that Todd'sinsistence that she discuss the union tended to compel herto disclose her attitude toward it and thereby interferedwith rights guaranteed her under the Act and violatedSection 8(a)(1) thereof. Moreover, Todd's threat concerningthe loss of benefits if the union came in constitutedcoercion and restraint, also violative of Section 8(a)(1) ofthe Act.June12:Ted Pontz testified that he heard OrvilleHendricks, a foreman, ask employee Ruth Owens whethershe was going to the "open meeting," 7 and that he said sheshouldbecause "the drinks are free."Mrs.Owensanswered: "I am sorry, but I cannot talk about theunmentionable." There is nothing in the record to indicatethat either respondent or anyone else had specifically saidthat talk about the union was forbidden but there wasemployee testimony of a general impression to that effect.In itself, this exchange would appear to be innocuous butit cannot be separated from respondent's many incidents ofinterference at this time of intensive self-organizationalactivity.Under the circumstances, this bit of jeering by asupervisory official must be regarded as one more item inthepatternof respondent's harassment of employeesengaged in self-organization.June 15:Richard Dard testified that Vanderwater cameto his work station about 7:30 a.m. and engaged him inconversation concerning working conditions at the plant.The conversation opened with Vanderwater asking how adance over the weekend had turned out. Dard said he hadnot been able to attend but had sold some tickets for a $2profit, to which Vanderwater remarked that the moneywould pay Dard's union dues for a month. Dard said:"Let's not get started on that subject" but Vanderwaterpersisted by asking Dard why he believed people hadsigned the open letter. Dard answered that they weredissatisfiedwith rates of compensation and workingconditions and that he, himself, was "on the fence." DardthenaccusedVanderwater of having asked anotheremployee whether he, Dard, was pushing the union andVanderwater denied having done so.Although this incident, standing alone, might not becoercive, itmust be considered in conjunction with therecently antecedent circulation of the open letter, followedby the discharge of Sandra Murray and the other incidentsset forth herein about this time. So viewed, I find that7The union circular dated June 8, which invited all those who receiveditto attend, also stated "You may invite any of your fellow or sisterWolverine workers from both the C and B/F plants." 446DECISIONSOF NATIONALLABOR RELATIONS BOARDVanderwater's questioning of Dard was coercive andviolative of Section 8(a)(1) of the Act.June 17:Charlotte Pontz testified that on this occasionshe came to the end of the production line to showFloorlady Yost her percentage figure for the day. Thefigurewas obviously satisfactory8 and Mrs. Yost said:"See, you don't need a union to do it." Mrs. Pontz simplywalked away. A few minutes later Mrs. Yost came to Mrs.Pontz' work station and said: "You didn't like my sayingthat, did you?" Mrs. Pontz answered that it is a "freecountry" and that everyone was entitled to have an opinion,but Mrs. Yost replied "not really." Mrs. Yost then said:"you don't need five dollars to get what you want" andMrs. Pontz, understanding the reference to be to themonthly dues of the union, answered: "It's seven-fifty and Ican't get it myself." Mrs. Yost told her to look in the shopsin BigRapids that have unions and said that she would findthat the wages were no better than at respondent's plants.Mrs.Pontz testified that SectionManager Culp waspresent at the conversation, but Culp was not a witness.Mrs. Yost testified that on this occasion Mrs. Pontz' workwas goingalong "pretty good" but "hadn't come up towhere it should be" so she went to talk with her about it.Although she denied that there was any discussion aboutthe union she admitted having said: "Before I would payfive dollars for anything a month, I would make sure it wasworth it." Mrs. Yost first testified that her statement about$5 a month had no reference to anything in particular butshe then conceded that the question of the union had comeup and her reference was to it.Once again I reject Mrs. Yost's testimony and find thatthe encounter occurred as Mrs. Pontz described it. If thisincident stood alone, there might be some doubt concern-ing its coerciveness but, in view of the earlier conversationbetween these two women, I find that it was another item ina pattern of harassment of Mrs. Pontz and that it violatedSection 8(a)(1) of the Act.End of June:Josephine Ringquist testified that it was latein June or the beginning of July when Ronald Todd, asectionmanager concerned with employee ratings, calledher into his office for a conference. He said she did not haveto talk about the union if she did not want to but henevertheless asked her "why she signed." Mrs. Ringquisttestified that they both knew they were talking about the"open letter" and that she answered that she did not thinkher retirement benefits, which she would soon be receiving,were adequate. During the conversation, which lastedabout 45 minutes and was much longer than the customary15-minute rating conference, Todd said that she wassupposed to get a 10-percent raise but he would not be ableto give it to her because "we could not make up the time."This phrase was not explained.Todd corroborated Mrs. Ringquist's account in mostdetails and admitted that, although he could not recallwhether she was producing above the rate expected of her,she did not receive an increase in her hourly rate. He couldnot recall whether they discussed the increase but he didrecall that there was discussion of the union and heractivities with respect to it.8Mrs Pontz testified,in connectionwith her accountof the June 10exchange with MrsYost,that her production percentage was approachingMrs.Ringquist, who testified before Todd, stated thatthe refusal to grant her an hourly increasewas discussedand I accept her testimony. Although the complaint doesnot allege this refusal as discriminatory, Todd's reference toitduring the discussion of Mrs. Ringquist's union activitieswhich he instigated constitutes restrain and coercionviolative of Section 8(a)(1) of the Act.End of July:Fulkerson testified that one day toward theend of July, just before the plant was to shut down forvacation, Robert Sturdivant, one of the foremen, came tohim and said: "I will be your new foreman after vacationand the first thing I have to do is get you away from theunion."When Fulkerson asked why, Sturdivant said: "Theunion can't do you any good. The plant management had ameeting and you were brought up: they were asking if youwould be for the union or not. I told them you were yourown union and did as you wanted." Sturdivant did nottestify:Fulkerson's testimony is not incredible and I acceptit as true.Sturdivant's statements,thatwhen he became Fulker-son's foreman it would be his job to get him away from theunion and that management had "brought up" Fulkerson'sattitude toward the union, may have had little actual effecton this particular employee, but only because of Fulker-son's strength of personality. They were, I am convinced,intended to coerce him by disclosing that management wasgiving his union activities particular attention and thestatements were, therefore, violative of Section8(a)(1) ofthe Act.End of July:During the last week in July, Doris Kirktestified, she went to the office of Plant Manager Jensen todiscuss her request for transfer from splitting to cuttingbecause the splitting work was diminishing and she felt thather seniority entitled her to thetransfer.Both Mrs. Kirkand Jensen testified that, while they werediscussing thematter, Jensen began to discuss the union and that he said:"I don't need to tell you that I know yourname is on theopen letter."Mrs. Kirk said that she was honest about itand that management knew her position.Jensen assuredher that he did not hold it against her but that he did notwant the union in the plant. Jensen then said: "You knowyou can always come to me or one of the supervisors withyour problems and we can work them out without any thirdparty." He then told her that if she would continue for 4 to6 weeks as a splitter they would then see whether she couldnot be transferred to cutting. This did, in fact, occur.The testimony of Mrs. Kirk and Jensen agreed in everydetail anditseemsquite clear that Jensen held out apromise of more favorable consideration of employeerequestson the basis of direct negotiation betweenemployees and management rather than through unionrepresentation. Such promise of benefit interferes withemployee rights of self-organization and violates Section8(a)(l).While some of the foregoing incidents may not appearobviously coercive, theymust be considered in theirrelationship to each other and to otherelements in thiscase .91158 SeeLenkurt Electric Company, Inc,169 NLRB 941. WOLVERINE WORLD WIDE, INC.447b.Interferencewith distributionof union leafletsOn several occasions, employees distributed handbills onrespondent's plant premises but outside the buildings. OnJune 9, they distributed copies of the "open letter," referredto above. On June 23, between 3:30 and 4 p.m., LoisSpencer,Mable Sims, and Betty Derby handed out unionleaflets atthe entrances to Plant C. Mable Sims testifiedthat she was passing out the leaflets near the front door ofthe plant when Victor Schultheiss, respondent's employ-ment relationsmanagerin BigRapids, asked her to moveout onto the sidewalk, 8 or 10 feet away, and she did so.10On the same day, Betty Derby testified, she was crossingtheparking lot with some handbills when RichardMondrella, the night superintendent, drove his car into theparking lot and turned it toward her. She said: "Well, Rich,don't hit me, I will give you a pamphlet" and Mondrellatold her to "get the hell off company property." itOn July 2, Mrs. Ione Dard and Leonard Sims werepassing out leaflets at the Plant C parking lot. Mondrella,who had just parked his car, came toward Mrs. Dard as shewas about to give out a handbill and, according to Mrs.Dard, he shouted, "Get the hell off company property."Mrs. Dard said that she had a right to be there because sheworked there and Mondrella demanded her name. She didnot say anything and Mondrella said: "I will get you forthis."He then went into the plant and soon reappeared at adoorway with Superintendent Lovell and Vanderwater, daymanagerof the plant.Mondrella admitted having seen Mrs. Dard passing outhandbills on the parking lot but stated that he did not knowher then and asked her what she was doing. He testified thatshe said nothing but thumbed her nose at him and that hethen said he would "get even" with her. He denied havingtold her to get off the Company's property. Mondrella'spromise to "get even" with Mrs. Dard makes little senseexcept in a context of an employment relationship and,therefore, I creditMrs. Dard's testimony that she toldMondrella she worked at the plant Upon my generalrejection of Mondrella's credibility as a witness, I find thathis threat to "get even" was based solely upon Mrs. Dard'sdistribution of handbills.On July 9, according to the testimony of Richard Dard,he was passing out handbills on the parking lot of Plant Cwhen Plant Manager Lovell told him that, under companypolicy, no soliciting was permissible on company property.Dard left. The following morning, Dard testified, Lovellcame to him at his work station and told him that he hadbeen within his rights in handing out the leaflets.Lovell corroborated Dard's testimony in every particularexcept the date, which he said he could not remember,although he adopted the June 9 date in the question ofrespondent's counsel. Dard also accepted the date used inthequestionofcounsel-thistimetheGeneralCounsel-but he also fixed it as a month following Lovell's10Schultheiss testified but was not questioned on this matter1iMable Sims, who was with Mrs Derby, corroborated her testimonyin all detailsMondrella denied having turned his car toward Mrs Derbybut he admittedseeing herpassing out union literature and, with respect totelling her to"get off company property," testified "I don't recall I don'tthink I did" On the basis of Mrs Sims' corroboration of Mrs Derby'stestimony, of Mondrella's demeanor while testifying, and of the analysis ofproposal to him that he organize an employee committee,discussed below,and I accept his testimony rather than thatof Lovell.As Lovell recognized,the employees had the right to passout circulars in the nonproduction portions of respondent'spremises 12 and the supervisor'sefforts to intimidateemployees engaged in such distribution or to block orinterfere with it violated Section 8(a)(1) of the Act.13c.Surveillance of theunion meetingIn accordance with the notice distributed by the union, ameeting of Wolverine employees was held at the town hallinParis on Saturday, June 13, beginning about 2 p.m.Between 60 and 80 employees were present and the meetingended about 4 o'clock. Among the employees present wereTed Pontz, Hugh Fulkerson, and Betty Derby.Shortly before the close of the meeting, Ted Pontztestified,he noticed Dan Elliott, one of respondent'sforemen, sitting in a car on the far side of the road andsomewhat south of the point opposite the meeting hall.When the meeting ended, Pontz went over to Elliott andasked him whom he was waiting for but Elliott made noanswer. As Pontz went back into the meeting hall, he sawanother employee going over to talk to Elliott and then alsocome back into the hall. When Pontz again left the meetinghall at 4:30, Elliott was gone. At that time, however, Pontztestified,he saw Jack Ward, another of respondent'sforemen, in a car some distance north of the meeting hall,near one of the stores on that side of the road, sitting partlyturned around and with his head out of the window facingtoward the hall.Hugh Fulkerson testified that, about 15 or 20 minutesbefore the close of the meeting, he saw Dan Elliottsitting ina car on the opposite side of the road and somewhat southof a point opposite the meeting hall. When themeetingended, Fulkerson left the hall, walked over to Elliott, andasked him what he was doing there. Elliott, who had startedthe engine as Fulkerson crossed the road toward him, saidhe was going to the store and he drove away to the north.Betty Derby testified that she noticed Elliott in his caropposite the meeting hall about 10 minutes before the closeof the meeting and that she saw Fulkerson go over to talk tohim.Thereisnodispute that the Green Town Hall is locatedon the west side of U.S. Route 131 and that on the east sideof the road at that point there is a shoulder along the roadbut nothing other than open land beyond that. There aresome stores and a post office on the east side of the road butsketches submitted by both employee and companywitnesses show that they are a considerable distance northof the point opposite the town hall.Elliott testified that between 12:30 and 1 p.m. on that dayhe received a telephone call from his son, who was inPortland,Michigan, on his way home. Elliott testified thatMondrella's credibility in this decision, I reject his denials andfind that heacted as described by Mrs Derby andMrs Sims.12Respondent's evidence that work was performedin the parking lots,ie, that broken lights were repaired and the area keptfree of broken glass,is frivolous in this connection,and I disregard it as irrelevant13Stoddard-Quirk Manufacturing Co,138 NLRB 615 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe forgot to tell his son that there was a bridge out onTwenty-twoMile Road between his home andU.S. 301 andhe realized thatitwould be necessary for himto intercepthis son and guidehim home through Twenty-one MileRoad.He also testifiedthat he needed a part for thebathroom he was overhaulingand he could buy itin Pariswhen he met his son.Elliott left his homebetween1.15 and1:30 and testified that hereachedParis in 10 or12 minutes,coming east to Route131on Twenty-oneMile Road,making a left turn into Route131 andparking on the right,or east, sideof that road a couple ofcar lengthsnorth of theintersection.At thatpoint,accordingto the sketch andmeasurementsprepared by respondent, he would have beena couple of car lengthsless than 784feet southof a pointopposite the town hall where the union meeting was held.Elliott testifiedthat hewaited atthat point for about anhour,possiblymore, before hisson arrived;that he signaledhis son to follow him to the hardware store in Paris, wherehe spent about 10 minutesbuying whathe needed,exchangingbriefgreetingswith Jack Ward; and that hearrived home ator before 3 p.m.Whilehe was waiting for his son, Elliott testified, bothPontz andFulkersoncame over and spoketo him Hetestifiedthat Pontzasked himwhetherhe was waiting foranyone and that Fulkersontold him therewas a unionmeeting at the hall andhe had come down to see what wasgoing on.Although thismatter was vigorously litigated at the trial,itappears that the testimonyof Elliott and the testimony ofthe threeemployeesare not mutually exclusive.Elliotttestified thathe hadcompleted his wait for his son at Paris,made his purchase,and was athome by 3 o'clock. The threeemployees testified thattheyfirst saw him nearthe townhall shortlybefore4 o'clock. Elliotttestified that he waitedfor his son on Route 131 two car lengthsnorth of itsintersection withTwenty-oneMile Road andthe companysketch shows thisto be 784feet southof the town hall. Theemployees testifiedthat theyrecognizedElliott shortlybefore the4 o'clock end oftheirmeeting from inside themeeting hall and that Pontz andFulkersonmore or lesswalked across the road to talk to him. I am, consequently,compelled to the conclusion that,withthe exception of oneelement, Elliott's testimony concerningthe chronology ofhis trip to Paris to intercept his sonmay betrue, but there isno testimonythat,after he came home at3 o'clock, heremained there: there is no evidence precluding thepossibilitythat hemade more than one visit to Paris thatafternoon.If,as Elliott testified, it took him only 10 to 12minutes to reach Paris from hishome and he had reachedhome with his sonby 3 o'clock,he could easily havereturned to Paris andparkednearthe town hall,where theemployees testifiedthey saw him shortly before 4 o'clock.The one element referred to above isthepairofconversationswhich he admittedly had withPontz andFulkerson.That Elliott could havebeen recognized frominside themeeting hall, asPontz,Mrs.Derby, andFulkerson all testified,ifhe had been parkedover 700 feetawayIreject as inherentlyimprobable, and I similarlyreject any suggestion that Pontz and Fulkersonwould havewalked 700 feet down the road to talk tohim. Accordingly,I find that Elliott was near the meeting place of the unionshortlybefore 4 o'clock when the meeting ended and that itwas then and there that he had the conversations withPontz and Fulkerson.Since he gave no explanation for hispresence there at that time and the physical surroundings atthatpoint contain no clue to any other possible explanationfor his presence,in view of his attempts at evasion, I findthathe was there to observe the identities of the employeesattending the meeting.Such surveillance tends to restrainemployeesin their exercise of self-organizational rights and,therefore, it violates Section 8(a)(1) of the Act.JackWardtestified that he met Elliott in the storebetween1:50 and 1:55, talked brieflywith him and thenwent home,reaching there between 2o'clockand 2:15. Hetestified that he left his home againat 3:15or 3:20 to go toReedCity,about8miles north of Paris, to keep anappointment with a lumber dealer at 3:30 and that he wasat the lumbercompanyfor a little while.While Ward was not directlyasked whether he had beenparkednear the town hallabout 4o'clock,the implicationof histestimonywas that he was not at the point where hewas placedby the testimonyof Pontz because he was atReed City at thattime. Interestingly,however,respondent'scounsel goes no further than to state in his brief that:... it is at least doubtful as to whether Messrs.Elliottand Ward wereat the places described at the time theunion meeting ended.The lackof connection between this issue and thetestimony of Elliott has been noted above.There are severalreasons why a similar implication,sought to be drawn fromWard's testimony,must be rejected.In the first place, evenifWard'sstatementwere taken at its face value, heindicatedthat he arrivedat the lumber company about 3:30and was there between 45 minutes and an hour.This wouldkeep him in ReedCityuntil about 4:30 at the latest, and hecertainly could drive the 5miles of open road to Paris inless than 10 minutes to be there about 4:30, since all thelengths of timeand hourlyreferences are approximate. It isnot, however, necessary to be concerned with precisearrivals, lengths of stops, and departures because thelumber company employee with whom Ward claimed tohave had the appointment testified that the establishmenthad closedon that dayat noon and that neither he nor anyother employeewith whom Ward could have conferred wasthere that afternoon.Thislumber company employee hadno interest in this case,he testified simply and forthrightly,and I accept his testimony as true.Accordingly,I rejectWard's testimony and find that the facts related by Pontztruthfullydescribe the situation.Itwas Pontz'testimonythatat 4:30,when he left the meeting hall, Elliott was nolonger parked on the east side of Route 131 but Ward wasparkedon that side of the road somewhat north of themeeting halland that Wardwas sitting in his car with hishead out ofthe window looking toward the hall as theemployees were leaving.In this position he was able to notethe identities of those in attendance at the meeting and, byhis presence,to indicate to them thattheywere beingwatched.I find that this constituted interference with theemployees'right of self-organization and violated Section8(a)(1) of the Act. WOLVERINE WORLD WIDE, INC449dThreatsThe name of Richard Dard, a company employee formore than 20 years, appears on the "open letter"distributed June 9 Early in the morning onJune 10,ClemLovell, the factory manager, came to him at his workstation and said, in the presence of several other employees:"I seeyou are not satisfied with working here " Dardanswered: "Well, Clem, I didn't sign the open letterbecause I was not satisfied with working here. I signed itbecause I am not satisfied with some of the conditions thatexist here." Lovell responded- "We are going to have 100percent operators on all the machines or they aren't goingto be operated" and he walked away.Dard testified that his relative efficiency as a toe laster atthat time was 86 percent and that at no time in the past hadthe Company insisted on 100-percent efficiency, that onlytwo of the six toe lasters were doing better than 100percent; that the rate of efficiency had recently been set sohigh that it was very difficult to reach it, and that theemployees had been told that their wage scale would not becut so long as they maintained their efficiency at its thenlevel. Even at the periodic conferences on efficiency, whenemployees were routinely urged to raise their efficiencyratings, Dard testified that he had never been told that hewas required to attain 100 percent.Lovell admitted that he had talked with Dard on June 10but claimed that it was only about "handbills." Heconceded, however, that he talked with a lot of peopleabout performance and that he probably did tell Dard hewould have to raise his efficiency to 100 percent He deniedhaving said that they would have 100-percent operators ornoneat all. Lovell was generally an evasive witness and hisdemeanor on the stand was defensive. I find that Dard'stestimony truly reflects the conversation of June 10 andthat Lovell's remarks were a threat that, unless Dard raisedhis efficiency to 100, he would lose his job. In view of itsbackground, this threat constituted coercion and restraintwith respect to the exercise of employee rights and violatedSection 8(a)(1) of the ActJuneThe "open letter" was circulated among plantemployees during the afternoon. At 7 or 8 that evening anantiunionpetition was circulated and it is discussed below.Shortly after the circulation of this petition,DonaldWhiteside, a Plant C foreman, came to employee Albright,who had refused to sign it and, according to the testimonyofKurtisWinkler, an employee working in that area,shouted that "if we don't keep the union out we will be allout looking for jobs." Sometime soon afterward, Winklertestified, he was called into the office for an evaluation ofhis job performance and Whiteside made the same remarkdirectly to him. Inmid-July,when Winkler was again calledup to the office of Night Superintendent Mondrella withseveral other employees to discuss errors in matching shoesto lasts,Mondrella opened the subject of the union, sayingthat, "if the uniongets in, weare going to be hurting forjobs, every one of us."Whiteside was very vague in his testimony- he concededthat, on the occasion of the antiunion petition, the questionof the union had come up but he could not recall what wassaid and did not remember whether he madethe statementthat they would be out looking for work.He also wasunable to recall whether he made a similar statementdirectly toWinkler but only because, he said, he hadreceived a list of "do's and don'ts" with respect to theunion.Mondrella,who testified,was not questionedconcerning the incident described by WinklerOn the basis of Winkler's testimony and Whiteside'sevasiveness on the stand, I find that both Whiteside andMondrella made the statements attributed to them and thatthey constituted threats violative of Section 8(a)(1) of theAct.One Saturday or Sunday evening in thelatter part of July,employee Beatrice Johnson testified, she was in the PansBar, a restaurant and dance hall in Paris, and saw PlantSuperintendentMondrella there. They had been acquain-tances for a number of years and, as she passed his table,Mondrella took her by the arm and asked her to sit downbecause he wanted to talk to her. Mondrella said that hehad heard that she had been "a bad girl." Mrs. Johnsonsaid she had always been a bad girl and Mondrella thensaid: "I hear you are for the union." At that point, Mrs.Johnson testified, she said she did not wish to discuss it andshe got up and left. Later that evening Mondrella againattempted to get Mrs. Johnson into conversation concern-ing the union by calling remarks to her from his table about10 feet away. When he told her she had better be at work ontime the next day 14 she said she always did and Mondrellaresponded: "If you were on nights you would be fired."On a Sunday night about 3 weeks later, Mrs. Johnsontestified, she again met Mondrella in the ParisBar duringplant vacation and he said he was off for a month. WhenMrs. Johnson was skeptical, saying he had the same 2 weeksas all other employees, Mondrella said: "You are going toget a lot longer vacation if you geta union in there," andfollowed this by saying that he had another job lined up towhich he could go if the unioncamein. A few minutes later,Mondrella came over to her table and said he would like tobe working for the union because they made a lot of moneybut that, if the union came in, within 6 months theCompany would "move south" to save on wages and theywould all be out of jobs.Mondrella conceded his long acquaintanceship with Mrs.Johnson and admitted having talked with her several timesin the Paris Bar, but he denied having said that if she wereon the night shift she would be fired, and he could not recallsaying that he had a job lined up elsewhere or that, if theunion came in, the Company would shut down within 6months and move south.Mrs.Johnson's testimony was direct and itwas givenwith considerable conviction but Mondrellawas evasiveand unimpressive. I accept Mrs. Johnson'saccount asaccurate and find that on these dates (probably July 19 andAugust 9) Mondrella made threats to Mrs. Johnson thatinterfered with employee rights under the Act and violatedSection 8(a)(1) thereof.14Mrs Johnson had been working on the day shift for 3 years, althoughshe had previously worked nights,and Mondrella was the night-shiftsuperintendent 450DECISIONSOF NATIONALLABOR RELATIONS BOARDe.Disparate enforcement of a nonsolicitation ruleHugh Fulkerson testified that in the morning on June27,15 he was called into the office of Dewey Smith,superintendent of Plant B/F. He was accused of havinggiven a union card to a fellow employee during workingtime and told that the Company would not allow it.Fulkerson denied having done so: he said that his son soldcopies of a weekly paper and was delivering them to plantemployee-customers on the evening shift; that becausethere were machines in operation he would not permit hisson to go about the plant alone; and that while he was inthe plant an employee asked him for a union authorizationcard but he refused to give one, asking the employee insteadto wait until the next break and come outside to his car forit.Fulkerson testified that the employee did come outsideand that a card was delivered to him as requested.Fulkerson also testified that he has sold and deliveredother products to employees in the plant, including the wifeof Foreman Elliott, and that other employees take ordersfor, and deliver merchandise to, employees in the shop.Dewey Smith, using the same June 27 date, testified thathe spoke to Fulkerson about solicitation because he hadunion cards with him and because he sold newspapers inthe plant. He testified that he could recall "writing him up"and, therefore, he believed that he gave Fulkerson an "oralwarning," but there is no evidence that there was a warninginFulkerson's file in connection with this occurrence.Moreover, although Fulkerson was one of the signers of the"open letter," the complaint does not allege that he wasgiven a warning or that there was any other discriminationagainst him. Accordingly, I cannot find that the activities ofSmith in this case amounted to a violation of the Act.f.Discussion concerning employee committeeOn June 15, Richard Dard testified, Plant ManagerLovell came to him at his work station, asked him why hethought the people were dissatisfied, and whether it wouldhelp if committees were formed in each of the departments"to try to resolve some of these problems." Dard said hethought it might be a good idea but, the way he saw it atthat time, "the union is going to win." Lovell said he didn'tlike to see a "twenty-year man" dissatisfied and left. At 2p.m.on the same day Superintendent Vanderwaterquestioned him along the same lines. Dard answered that"something has got to be done" and he "figured the unionwould be the only way to go" but that "if we could work outsomething, fine." Dard testified that they discussed thematter further, getting into the specifics of how manyemployees from said department should serve and how theyshould be chosen.Vanderwater corroborated Dard's testimony fully butLovell evaded, said he "may have talked with him" aboutemployee grievances and, when asked directly whether hehad suggested to Dard that he, Dard, form a plantcommittee, answered, "I don't remember . . that." Inview of Vanderwater's corroboration and Lovell's evasive-ness, I accept Dard's credible testimony on this point andfind that they solicited Dard's opinion concerning theutilityof forming an employees' committee to handlegrievances.While I have no doubt that Lovell andVanderwater were motivated by a desire to divert Dard'sloyaltyaway from the Amalgamated,16 and creditingDard's testimony fully, nevertheless their conversationswith him fell short of actually suggesting formation of suchcommittee 17 and they did not actually solicit suchgrievances for adjustment.18 Accordingly, I cannot find, inthese inquiries, interference, restraint, or coercion violativeof Section 8(a)(1) of the Act.g.The antiunion petitionOn June 9, after the "open letter" was distributed, anemployee on the afternoon shift named Horner approachedemployee Kurtis Winkler, showed him a paper with thewords "anti-union petition" written across the top, andasked him to sign it. Winkler refused and Horner movedalong, soliciting other employees to sign it. One of theemployees so solicited, Jerry Albright, told Horner to "getthe hell away from me with the petition" and Horner left.According to Albright, Homer said he had permission fromForeman Whiteside to circulate it.A few minutes later, Whiteside came into the area and ashoutingmatch erupted between him and Albright overHomer's circulation of the petition. According to Albright,he stopped Whiteside and asked him why he "let Horner goaroundwith this petition," since the employees hadreceived instructions from the Company not to do thisduring working hours, and Whiteside answered that Hornerwas worried about his job. Whiteside added that he, also,did not want a union in the plant; that it had had one in thepast; that they were no good; and that he and some othershad run the union out. Whiteside also stated, according toAlbright, that he knew Horner was circulating the petitionand that he added that he knew "what kind of guys workedin the casing area" because none of them had signed thispetition.Winkler, who observed the argument between Albrightand Whiteside, testified that Whiteside asked Albright whyhe did not sign the antiunion petition and, raising his voice,so that all about could hear, said that if they did not keepthe union out they would all be looking for jobs.According to Whiteside, he went looking for Homer, whowas away from his machine and, as he passed Albnght'sstation,Albright came shouting at him and accused him ofbeing "behind all of this." When he asked Albright what hewas talking about, Albright said that Homer was "taking alist around" but that he said he knew only that Homer wasnot at his machine. Whiteside denied asking Albright whyhe did not sign the petition, but admitted that he knewabout the petition because Horner had asked him whetherhe could take it around. Whiteside testified that heanswered Horner's question by saying "I don't believe youcan" and that he would have to find out. He had gone tofind out,Whiteside said, when Horner was taking thepetition around. With respect to the statement attributed tohim that, if the union came in, everybody would be on the15 June27 was a Saturday and the testimony indicates that the plant18Dard had signed the "open letter "does not operateSaturdaysThe precise date of this incident is11CompareL C Cassidy & Son,Inc., 171 NLRB No. 136unimportant and I findthat it occurred on Monday, June 2918CompareSears, Roebuck and Co,182 NLRB No. 68. WOLVERINEWORLD WIDE,INC.451streets,Whiteside testified that he "couldn't recall" makingit.Whiteside also testified that Horner was given neither awarning nor a suspension for his conduct in leaving hiswork station and soliciting signatures on the petition andthat when he reported the incident to Mondrella, he wasgiven no indication that Horner should be punished.Whiteside was not an impressive witness; he was self-contradictory in saying that, in his argument with Albright,the question of the union "came up" but that nothing wassaid about it; and he was evasive. On the basis of his owntestimony I find that, while there is no evidence that heinstigated the antiunion petition, his conversation withHorner about circulating it implied that he favored-or, atleast, did not oppose-his doing so. Moreover, I find thathe adopted and gave support to the petition by askingAlbright why he had not signed it. I also find that Whitesidetold the employees that if the union came in they would alllose theirjobs.By the foregoing conduct of Whiteside I find thatrespondent interfered with, restrained, and coerced em-ployees in the exercise of self-organizational rights andviolated Section 8(a)(1) of the Act.h.WarningsRespondent maintains a system of written warningswhich, when given, are entered in the employee's file andform the basis for disciplinary action.19The complaint alleges that the following warnings,administered to the respective employees involved, consti-tuted discrimination to discourage their membership in, orsupport for the activities of, the union.(1)May 28: Betty DerbyAs set forth above, Albert Derby was the originalemployee contact with Amalgamated and, as far back asApril 13, management had questioned him concerning it.On May I1 and 22, it has been found, supervisorypersonnel interrogated plant employees concerning solicita-tion and signing of union authorization cards and, on a dateonly defined as "around the end of May,"20 Forelady Yostasked Fulkerson whether his "whole family" was union.Fulkerson's family, he testified, included Albert and BettyDerby, whom he identified as "brother-in-law and sister-in-law," and Mrs. Yost testified that she knew them all.On May 28 at 8:30 a.m., Mrs. Derby was called from her"cigarette break" into the conference room by DonaldNelson, her foreman. Section Manager Todd was present.19All the warning slips in this record are on the same printed form butsome are onwhite paper and some on yellow in the upper right handcorner there are two boxes, one marked "1st Notice" and the other "2ndNotice " Some of the slips in evidence are without marks in either of theseboxes, there was testimony that such slips are called "oral warnings", andon some slips in evidence, without marks in either box, the written materialstates, "Thisisan oral warning" Although the testimony with respect toAlbert Derby indicated that it was his "third warning" which resulted inhis 3-day suspension, the three slipsin the seriesdealing with him areconsistentwith the foregoing procedure The first slip, dated May 28, is notmarked in either of the boxes, the second, dated June 23, has a mark in thebox designated "Ist Notice" and it states 1 1 .the next time it will resultin 3 days off", the third slip, dated June 26, has a mark in the boxdesignated"2nd Notice," refers to the slip of June 23, and states that he isbeing given3 days off This system, however, does not appear to have beenAccording to Mrs. Derby, Todd asked her how long it hadtaken her to smoke the cigarette she had just finished. Shesaid she did not know and that she had not even finishedsmoking the cigarette when she was called in. Todd thensaid they were going to have to "start cracking down on thissmoking and absences." Mrs. Derby answered that she hadnot been absent. Todd responded that her "efficiencycouldn't stand this," that she had been kept on the job for ayear with her efficiency remaining "the same," 21 and thatshe had been smoking since she had been there. She wasthen given an "Employee Warning Notice," which sherefused to sign. The warning states,inter alia,that she"spent too much time at smoking area" but neither of theboxes in the upper right corner of the slip was checked.22Mrs.Derby testified that employees who smoked werepermitted, between 8:15 and 9 a.m., to go to the designatedarea and smoke one cigarette and that the only otherlimitation on the privilege was that no more than twoemployees be in the smoking area at thesame time.Mrs.Derby also testified that the smoking break shetook that morning was no different from those she hadtaken previously and that she had often been observed,without comment, by supervisors. She said she had neverbeen told of any time limitation and she had never receivedany warning or other intimation that she was doingsomething wrong.Nelson started by testifying that the smoking break wasspecifically limited to 3 minutes and that he observed Mrs.Derby in the smoking area for 9 minutes. He then concededthat no employee had ever been told to limit his smokingtime but he took refuge in saying, "I think they all knew 3minutes was the limit." He then testified that a sign wasposted in the smoking area limiting the time an employeecould remain there but finally conceded that the noticemerely said that smoking there is limited to the twosmoking break periods, 8:15 to 9 a.m. and 9:34 to 10:15a.m.Nelson's testimony was, as appears above, unreliable andTodd, although his name is on the warning slip, testifiedthat he had no recollection of talking to Mrs. Derby onMay 28.It is obvious that Mr. and Mrs. Derby were regarded asactive participants in the organizational activity amongrespondent's employees. Moreover, in Mrs. Yost's interro-gation of Fulkerson, which occurred about this time, sheportrayedMrs.Derby as an active solicitor of unionauthorization cards. In view of the notably unconvincingtestimony of Nelson with respect to this incident, I draw theinference that he created the situation for the purpose offollowed uniformly and the foregoing general summaryis based upon thetestimony and other evidence Respondent's "EmployeeHandbook"provides that "for justcause,and dependent on the importance of the rulethat is broken, an employee may be discharged " The handbook alsoprovides for "reprimands"or "time off"before separation and stipulatesthat "warnings" will be removed from employee unit recordsafter I year.20The final week of May was from Monday, the 25th, to Friday, the29th21Mrs. Derby testified that her efficiency at thistime was between 67and 75 but that no efficiency rating hadever been shownto her by theCompany, she had seen the figure on "a sheet of paper"22This reducedthe statusof the warningnotice to an"oral notice" butitwas placed in her fileand it would determine the status of the nextwarning she might receive 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDintimidatingMrs.Derby and instigating a series ofwarningsthat could result in disciplinary action against her.Accordingly, I find that the warning notice constituteddiscrimination to discourage her membership in the unionand that it violated Section 8(a)(3) and (1) of the Act.(2)May28, June 23 and 26:Albert DerbyAlbert Derby received, on May 28, the first of the threewarning notices that culminated in a 3-day suspension. Thisfirst notice was given to him on the same day, and at almostthe precise time when Mrs. Derby received the warningnotice described above.Itwas between 8 and 9 a.m., Derby testified, when DaleDurfee, his foreman, came to him at his work station andtold him that he had inspected and passed two pairs ofshoes with "bumpy toes." Durfee then gave him a warningslip which was countersigned by Vanderwater.The essential fact, that he may have permitted two pairsof defective shoes to pass, was not disputed by Derby: hetestified that it might happen to him and to all otherinspectors "a couple of times a month." 23 On previousoccasions, however, the foreman would tell him "to watchthem a little closer" and that no warning of any type wasever given. He also testified that George Hileman, the otherinspectorwho worked with him, had defective shoessimilarly brought back to him two or three times a month.Derby was active in distributing the "open letter" on June9 and testified that several supervisory employees observedhim doing so.Sometime before noon on June 23, Durfee issued anotherwarning to Derby, this one labeled "1st Notices,"specifying that "3 shoes" had been passed although"damaged" and stating that "the next time it will result in 3days off." This was also countersigned by Vanderwater.Another distribution of union handbills, and respon-dent's reaction to it described above, occurred during theafternoon on June 23.Late in the afternoon on June 26, Derby was againsummoned to the superintendent's office. Vanderwatergreeted him by saying: "Here we are again. We have gotsome more shoes here; we are going to have to give you a 3-day suspension." At that time Plant Manager Lovell camein: he first made a statement that the shoes had to be "madebetter"and he then began to tell Derby about hisexperience at another plant in the area which was about togo union when he left it. They talked about mutualacquaintances for a short while and Vanderwater then saidthat he hated to do this to Derby because they had workedtogether so long. Vanderwater also said that Derby hadalways given the company "100 percent" of his work butthe last "couple of weeks must have been bad ones" forhim. Derby answered by telling Vanderwater "not to worryabout it, because I know what the deal is all about" andthat he then left the office. He remained away from workfor 3 days as directed.Durfee did not testify and Vanderwater, who did, did notdispute Derby's testimony. He stated that the second andthird warnings were given in his office. He also testified thathis action in suspending Derby was in accordance with"procedures in our handbooks," but this statement was abroad approximation of established practice because thehandbook, as stated above, makes only a verygeneralreference to warnings.As noted above, there is no dispute that defective shoeswere sometimes passed by the inspectors. The issue here iswhether Derby, because of his union activities, was treatedina discriminatory manner with respect to his lapses.Derby testified without contradiction that, during this time,he saw both Durfee and Vanderwater bring back defectiveshoes to his associate inspector,Hileman,but that Hilemandid not receive any warning notice until about a weekbefore the trial.Under questioning by counsel forrespondent on this matter, Derby testified that he was toldby Hileman that Durfee, when he gave him thewarning,said that Vanderwater had said that he, Durfee, had bettergive him one because he had given him, Derby, one. Thistestimony was not contradicted by Vanderwater who saidonly that he did not recall whether Hileman had been givenany warning afterthe seriesgiven Derby. Neither Durfeenor Hileman was called to testify.On the basis of the foregoing testimony, I find that thewarnings and suspension were discriminatorily adminis-tered to Derby to discourage his membership in the unionand that respondent thereby violated Section 8(a)(3) and (1)of the Act.(3) June 11: Josephine Ringquist and BeatriceJohnsonMrs.JosephineRingquisthad been employed byrespondent for 22 years as a stitcher. Sitting next to her, anddoing the same work, was Mrs. Beatrice Johnson, who hadbeen employed by respondent as a stitchersinceMay 1963.Their task was to stitch, or close, the backseamson shoes.Each unit of material came to them as two pieces of leather,placed face-to-face, that had been cut, then skived (i.e.,pared or beveled to reduce the thickness of the two pieces ofleather when they have been sewn together), marked, andhad some other operations performed on them. Althoughnot fastened, the two pieces of leather stick together.Both Mrs. Ringquist and Mrs. Johnson signed the "openletter"which was distributed on June 9. On July 11, about 9a.m., their foreman, Donald Nelson, came to their workstation, bringing a case of shoes upon which each of themhad worked. He said that the sides which they had stitchedtogether were mismatched, that it was theirjob to match thecolors when the material came to them and that they werenot to stitch the sides together until they had checked thecolor.Mrs.Johnson testified that she disputed the matter withNelson at once, pointing out that the sides came to themface-to-face and that, considering the speed at which theyare required to work, they could not possibly separate thesides to compare their colors. She also pointed out to himthat the lights on their machines throw shadows making itimpossible to compare closely similar colors.Mrs.Ringquist corroborated Mrs. Johnson and added that she23Derby testified, without contradiction, that he inspects between 1,500and 1,800 pairs of shoes every day WOLVERINE WORLD WIDE, INC.453occasionally did catch mismatched sides when the differ-ence was notable and the two pieces came apart. She alsotestifiedthatmismatched sides which she had sewntogether were sometimes brought to her attention but that itwas the responsibility of the cutting room to match thecolors and she had never been given a warning for sewingmismatched sides.Nelson testified and confirmed that he had given bothMrs. Johnson and Mrs. Ringquist "oral warnings" becauseof the mismatched shoes. He claimed that he had told theseemployees to check the color of the sides but his testimonywas generalized and evasive. His recollection of when hehad told Mrs. Johnson and Mrs. Ringquist to check wasthat he "couldn't recall": he also couldn't recall the monthand thought it possible that it might have been 1 year or 5years since he told it to themBased upon Nelson's testimony and his demeanor whilegiving it,Ifind that these employees had never been toldthat it was their duty to check the pieces of leather for colormatch beforesewingthem and that the procedure whichthey descnbed does not contemplate their doing so.Respondent's evidence with respect to these employees wasso contrived that, bearing in mind the fact that their nameswereon the "open letter" distributed only 2 days earlier, Iinfer that respondent's action was discriminatory anddesigned to discourage their membership in the union.Accordingly, I find that these warnings constitutedconduct violative of Section 8(a)(3) and (1) of the Act.Anna Petersen had been employed by respondent for 18years and, for the past 3 years, had worked as a "marker,"usinga machine which made guidelines for the stitchers.In the afternoon on June 11, she was summoned to theoffice by Donald Nelson, her foreman, and told that shehad marked some shoes too lightly He said that they wouldhave to bring down the cost of production and said shewould be given an "oral warning." She was given the shoesto remark. Mrs. Petersen testified that certain pins on hermachine which held the marking die in place were tooshort; that the dies often slipped out of place; and that, onprevious occasions when the markings were crooked,Nelson usually just told her about it, although in March,when it had also happened, he made out a slip that hecharacterizedas an"oral" warning.24 She also testified thatthe pins in the machine were replaced, after the Juneincident, with longer pins and that it thereafter operatedsatisfactorily.Nelson confirmed Mrs. Petersen's testimony but said thathe did not think it was the fault of the marking machinethat the shoes were marked too lightly because he expectedthe employee to build up the base of the die with scraps ofleather.He conceded, however, that the pins had beenreplaced.Mrs.Petersenwas one of the signers of the "open letter"distributed 2 daysearlierandJune 11 was a day ofconsiderableactivityby respondent found herein toconstitute unfair labor practices. Although respondent'sbasis for a written warning to Mrs. Petersen is not shown bythisrecord to be obviously without merit, Nelson'stestimony nevertheless convinces me that, except for hersignature on the "open letter," Mrs. Petersen would nothave had another warning25 placed in her file. With theexception of the March incident, previous errors attributa-ble to the defective machine had not been so treated and Iinfer that the purpose of this warning, considering itstiming,was to discourage her membership in the umon.Accordingly, I find that the giving of this warning violatedSection 8(a)(3) and (1) of the Act.(5) June 24: Lois SpencerLois Spencer had been in respondent's employ for 10years, all the time as a skiver, whose task is paring orthinning the edges of the leather so that it can be sewed. Shehad signed the "open letter" distributed June 9.Between 3:30 and 4:30 p.m. on June 23, after her workwas over, Mrs. Spencer, together with fellow employeesBetty Derby and Mable Sims, handed out union leaflets toemployees entering and leaving the parking lot. One of thecutting room foremen entered the lot as she was passing outthe leaflets.At 8:30 the next morning, Mrs. Spencer was called intothe superintendent's office by her foreman, Donald Nelson.Also in the office were Section Manager Todd and PlantSuperintendent Vanderwater. They asked her whether acase of shoes and boots, still in the process of manufacture,had been worked on by her. Mrs. Spencer's number was onthe ticket and she conceded that she had worked on it. Onone pair of the six in the case she had skived too sharplyand had cut off corners on the four pieces making up thetwo shoes in the pair. They asked her how long she hadworked at skiving and, when she said 8 years, they said thatanybody on the job that long should know better "than toput through work like that." They then said that they wouldhave to give her a warning notice and they did so. It ismarked "1st Notice."Mrs.Spencer testified that she skived 1,500 pairs ofshoes each day and that some of their parts wereoccasionally skived too thin or had their corners cut off.She also testified that her fellow workers also made thesame errors and that the damaged parts were routinelycalled to their attention with the request to be more careful.She conceded that prior to June 24, Nelson told her and thetwo other skivers that they were making a lot of "cripples,"i.e.,damaged parts, and that they should "watch it." Allthree of the skivers, according to Mrs. Spencer, make someerrors but no warning notices have been issued to them onthe basis of such routine errors.26Nelson confirmed Mrs. Spencer's testimony except thathe thought she skived only 1,200 pairs of shoes per day. Histestimony contains no explanation for the issuance of awrittenwarning toMrs. Spencer under circumstanceswhich, I find, did not normally result in such warning.While her union activity could not immunize her fromjustifiable discipline, her undisputed testimony shows thatthe errors involved herein did not normally result in written24The slip hasno markin the upper right corner26 The warning slips given on May 26 to Mrs. Spencerand Mrs Howell,25This warningslip is not inevidence and its character, i e, whetheranother skiver, are identifiedwithwork on a specific shoepattern,No"oral" or "1st Notice," cannot be ascertained2044, but there is no furthertestimony concerning it 454DECISIONSOF NATIONALLABOR RELATIONS BOARDwarnings.Accordingly, I find that, but for Mrs. Spencer'saction in passing out union leaflets the previous day, thewarning would not have been issued. By issuing thewarning, respondent discriminated against her to discour-age her membership in the union and violated Section8(a)(3) and (1) of the Act.(6) June 26: Leonard SimsLeonard Sims had been employed by respondent for 8years, the last 7 of them as a "shag cleaner" whose task it isto clean and buff the uppers of shoes to remove excesscement.He signed and helped distribute the "open letter"on June 9 and, on June 23, his wife27 distributed unionleaflets inthe parking lot.In the morning on June 26,Simstestified, his foremen,McIntyre and Marks, came to him at his work station andMarks showed him a shoe on a rack, stating that Sims haddamaged it. Sims conceded that he "could have done it";Marks told him he "had better be careful" and Sims repliedthat he would, he did not make a habit of doing it onpurpose.After 3 o'clock that same afternoon,Marksbrought Sims to the superintendent's office where he foundForemanMcIntyre, Superintendent Vanderwater, andPlant Manager Lovell. Vanderwater reminded Sims that hehad been warned earlier that day about damaging shoes;Sims answeredthat he had not done it on purpose and hewould try to do better, but Vanderwater continued bysaying that three pairs had been damaged in another rackand they would have to give him a warning slip. Lovell saidthey were going to have to put a stop to damaging shoesand handed him the warning slip but Sims refused tosign it.Sims thenremarked that it was not too bad, after 7 years, toget a warningslip for bad work.Sims testifiedthat he handled between 900 and 1,100pairs of shoes each day and he conceded that he haddamaged shoes,but he stated that it happened less oftenthan twice a week. He testified that, whenever herecognizedthat he had damaged a shoe, he put it aside toshow the foremen. He also conceded that damaged shoeshad been brought back and shown to him, principally in aneffort todeterminehow the damage was done, but he hadnever received any warning except an oral warning in 1963or 1964 when he started on this line.Vanderwater's testimony was not in conflict with that ofSims. In claimed contradiction of Sims' testimony that hehad never had a written warning for defective work,respondentintroduced another written warning-whichhad been given, however, for being absent.The proofon this issueis notably weaker than on manyof the othersin this case.However, on the basis of Sims'record in not receiving warning notices although heconceded that he damaged shoes about twice a week, hissignatureand that of his wife's on the "open letter", and therecent handbilling activities of his wife, I find that, but forthe union activities of Sims andhis wife, this warning noticewould not have been given to him. Accordingly, itconstituted discrimination to discourage his membership inthe unionand violated Section 8(a)(3) and (1) of the Act.(7) July-3:ShirleyKooistraShirley Kooistra had been employed by respondent as amarker in Plant C for slightly more than 2 years when shesigned the "open letter" distributed June 9. As detailedabove, the next morning she was interrogated by SectionManager Todd and warned about a loss of benefits if theunion came in. It is to be noted that she shrugged offTodd's warning by saying that, if the union came in, "Thecompany would probably be upset for a while but theywould settle down in time," and that her principalcomplaintwas that the markers could not make theproduction standard.On July 2, union leaflets were again distributed in theparking lot by Mrs. lone Dard, Leonard Sims, and someother employees.In the afternoon on July 3, Foreman Nelson broughtMrs. Kooistra to Todd's office. Todd said she had markedsome shoes "off," i.e., in the wrong place, and Mrs.Kooistra said she knew it because she had pulled the shoes"off the line" and given them to a floorgirl for recutting sothat they would not be worked on by other employees.Todd said that they would nevertheless give her "a whiteslip," a warning. Mrs. Kooistra further testified that the dieson the marking machines were defective and that she had toput "shims" underneath them to get marks on the shoes;and that when the dies slipped, she had marked the shoesoff. Todd also brought out some sample shoes that she hadmarked incorrectly but she testified, without contradiction,that she had marked them as directed but the directionswere wrong. Mrs. Kooistra testified that she had madeoccasional errors that were known to her supervisors, butthat she had never been called to the office to discuss themor had a personal warning, although there had been groupwarnings to all three markers in which they were told to becareful.Todd did not contradict anything Mrs. Kooistra said butsimply confirmed that he and Nelson had talked with heron July 3 about some wrong marking.On the basis of Mrs. Kooistra's testimony, it appears thatthere was nothing unusual about occasional marking errors,particularlywhen the employee himself weeded out thermsmarked material. It is also uncontradicted that anyerrors in the marking of the sample shoes were not due toinadequate performance by Mrs. Kooistra. It is alsoundisputed that the marking machinery was defective andthatMrs. Kooistra had been given no warnings, althoughshe made occasional errors.The only explanation in the record for this change inrespondent's treatment ofMrs.Kooistra lies in theinference,which I draw, that she was an apparentlyunrepentent signer of the "open letter" and that thedistribution of union leaflets on July 2 stimulated Todd toprejudice the status of a union sympathizer. Accordingly, Ifind that the warning28 issued against Mrs. Kooistraconstituted discrimination to discourage her membership inthe union. Such conduct by respondent violated Section8(a)(3) and (1) of the Act.27Mable J Sims was addressed as "Mrs Sims," she gave the samewhile this proofis not conclusive and might notjustify afinding were it anaddress "Route 2, ReedCity," as he did, they are the only twopersonsissue,it is sufficient for thispurpose.named Sims on the"open letter," and they areboth employedat PlantC28Theslip is not in evidence and itspotency is,therefore,unknown WOLVERINE WORLD WIDE, INC.455i.The discharge of Sandra Lynn MurraySandra Lynn Murray worked for respondent on twoseparate occasions. Her first period of employment beganMarch 15, 1968, and she worked for precisely one yearbefore taking maternity leave and subsequently resigning.On April 27, 1970, she returned to respondent's employ but,since there was no vacancy in the fitting department, whereshe had formerly worked, she was assigned to the finishingdepartment, washing shoes on the 4:30 to I I p.m. shift.The washing of shoes is performed by five women whowork side-by-side facing a conveyor belt above the tubs.They take their stations in their order of seniority, with theone longeston the job having the first place in the directionfrom which the racks of shoes come to them. The seniorwasher takes her choice of shoes off the belt, choosing thosewhich, she believes, will be quickest and easiest to completeand will yield her the highest return.29 The second washergets second choice, and so on down the line to the fifthwasher, who must take what remains.Mrs.Murray, of course, took the fifth place when shebegan to work in April, but on the following day anotheremployee, Katherine Lee, was hired so Mrs. Murray movedup to fourth place where she was until she was discharged.On June 8, Stafford, foreman of this group of washers,held monthly work review conferences with the three seniorwashers, but he was not able to get to Mrs. Murray thatevening so he told her that he would see her the followingevening.Mrs.Murray signed the "open letter" about 2 p.m. thefollowing afternoon, and it was distributed shortlythereafter. She went to work as usual, at 4:30 p.m.About 8 p.m., Stafford called her to the cafeteria for aconference. He told her that her job production was "toolow" for the time she had been there and that she was to beterminated that evening.Mrs.Murray asked whetherKatherine Lee, the most junior employee, was also to beterminated and Stafford said that Lee was being given therest of the week "to better herself on the job."Mrs.Murray protested that her discharge was unfairand asked Stafford whether she was being dischargedbecause she had signed the "open letter." Stafford said itwas not but Mrs. Murray insisted that there could be noother reason for her discharge and asked to see NightSuperintendent Mondrella. She asked Stafford whether sheshould finish out her evening's work and Stafford refused;she asked whether she could continue until 9:30 and heagain refused.Mrs.Murray then went to Mondrella's office but shelearned that he was not in the plant that evening. She didsee, however, Victor Schultheiss, the employee relationsmanager.She told Schultheiss that she had been terminatedby Stafford and Schultheiss answered that her productionwas low. Mrs. Murray picked up the top copy of several ofthe "open letters" that were lying on his desk, showed himher signature on it, and said that was the reason she hadbeen fired.Schultheiss said it was not and he defendedStafford.He then asked her what time she was "all doneworking" and she said sheguessed itwas "as of right now."Schultheiss told her that she could not go back into theplantalone since she no longer worked there; heaccompanied her back to her work station and either he orStafford kept watch over her until she took her purse andleft about 9 p.m.30According to Mrs. Murray's testimony, which was notcontradicted, she had never been given any kind of warningconcerning the quantity or quality of her work. Due to thefact that she and Katherine Lee made up their work reportstogether,Mrs.Murray testified, she knew that Lee'sperformance was just about the same as hers.Stafford'scomplete testimonywith respect to thedischarge of Mrs. Murray consists of the following threequestions by respondent's counsel on direct examination:Q.Mr. Stafford, were you involved with thetermination of an employee named Sandra Murray?A.Yes.Q.Upon what did you base your decision toterminate Sandra Murray?A.Upon her work production.Q.Where did you get the figures for her workproduction from?A.From the cards that they in turn turned in.The balance of his testimony was devoted to a descriptionof the card system and to respondent's effort to lay afoundation for the receipt into evidence of Katherine Lee'scard.31Stafford,however,made no reference to anycomparison between the work records of Mrs. Murray andKatherine Lee.In appraising the testimony of Stafford, who claimed thatitwas he who made the decision to terminate Mrs. Murray,considerationmust be given to the uncontrovertedtestimony of Beverly Gardner who, at the time of Mrs.Murray's employmentas a washer,was the senior employeeand first in the line. She testified that when she was hired asa washer in August1969,the man who was foreman at thetime told her that she had a 6-week period to learn the joband, at thattime, if she had not brought her production upto the point desired, she would receivea warningslip andbe given another month to bring her production up; andthat if, at the end of that month, her productionwas still notup, she would receive another warning, to be followed, ifappropriate,by transfer or discharge. Mrs.Murray'sdischarge, it is to be noted, occurred 6 weeks and a dayafter she began working as a washer. It appears, therefore,that Stafford did not follow the established procedure.Joyce Martiny, who was third in seniority and worked justabove Mrs. Murray, began workingas a washerearly in1970. She testified that, even when she was the last in theline, there were no writtenwarnings,although at each oftheirmonthlymeetingsthey were urged to pick up speed.She also testified that she was never threatened withdischarge for failure to pick up speed and that, although thenumber of washers varied during her employment, nowasher had ever been discharged for failure to makeproduction.29Differenttypes of shoes have different amounts of compensationJune 10" but no objection was raised to the proof on the ground offixed for various operations The compensation may be fixed in terms ofvariance in date This variance is insubstantial and has been ignored."time" or"productivity "31The card was received in evidence with strongly expressed30 The complaintallegesthat Mrs Murray was discharged "on or aboutreservations concerning its reliability and probative weight. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployeeRelationsManager Schultheiss, however, gavean account differing from that of Stafford. He testified thaton June 8, he conferred with Stafford and concluded thatthey "had too many people in the area . . . and theperformance of the people was not up to par." Theydecided to "relieve" one employee but would wait to see the"performance cards" before making a decision so that theemployee with the "lowest work record for that week"would be separated.32 He then confined the competition forseparation to the two "probationary employees," Murrayand Lee, because the others, having been there over 90days, had "seniority." He also testified, however, that theperformance of these senior employees was higher than thatof the other two.The performance cards of Murray and Lee for the weekending May 30 were received the morning of June 9 andthey showed, Schultheiss testified, a performance record of56.5 percent for Murray and 63.1 percent for Lee.33 There isno explanation for the use of cards showing productionfigures more than a week old, since the employees testifiedthat the standards of compensation for the work theyperformed were already on the cards when they receivedthem at the beginning of the week and each day they simplyfilled in the quantity of each type of work performed andthe number of hours they worked,34 so that computation ofeach employee's efficiency, on the basis of the two sets offigures, is a comparatively simple matter.More important than the questionable reliability of thecomparative efficiency ratings shown on the cards isSchultheiss' admission that these ratings were not the solecriterionwhich he used in choosing the employee to bedischarged. The two other elements which entered into hisdecision, he testified, were that Mrs. Lee had formerlyworked for respondent 10 years but Mrs. Murray hadworked only one year, and that Mrs. Murray could not betransferred back to her previous department because theforeman there, under whom she had formerly worked,would not have her. These matters ment examination.Based upon his statement that Lee previously worked 10years for respondent, although he did not know thedepartment, Schultheiss drew not only the conclusion thatLee was a "longevity employee" but that Mrs. Murray, who32 Schultheisstestifiedthat, although he personally did not tell any ofthe employees of the intention to reduce the force, stated that "to hisknowledge" the supervisor did, but he admitted he did not hear him do so.JoyceMartiny, oneof the washers, testified thatprior to Mrs. Murray'sdischarge neitherStafford nor any othermanagement representative toldthem that anyone wasto be discharged33A considerableamount of testimony was devoted to the data on thecards, its origin,the calculations based upon it, and the usesto which it isput,but nevertheless the originof and justification for some of theelements remained unexplained.Although the Lee card was received on averyunsatisfactory foundation,since it couldhave been concocted for thepurpose of thislitigation,the calculations on the twocards showed theabove efficiencyratingsfor the two employees34There isalso no explanation for the fact thatboth cards show theemployees workingonly the first 4 daysof that week, although Schultheisstestified that it was a 5-day, 40-hourweek,and he testifiedthat he did notknow why thecardsshowed only 4 days.35BigRapids is thesiteof Fems State College, a component of theMichigan StateUniversitysystem.There isnothingto show whatSchultheiss knew about the academic status of MrMurray but it is to benoted that at thetime of thetrial of this case,more than7 months later,Mrs. Murraygave her address as"West Campus,Big Rapids."had worked one year, "would be leaving Big Rapids uponthe graduation of her husband." 35 Schultheiss concededthatMrs. Murray had never told him this and no justifiablebasis is shown for this assumption which he made or hisclaimed reliance upon it.The other element relied upon by Schultheiss was hisstatement that he chose Mrs. Murray for discharge becausethe foreman in the department where she had formerlyworked would not accept her. The reasoning of Schultheissexhibitedby this statement seems strangely awry; ifMurray's former supervisor would not accept her ontransfer and, inferentially, Lee's would, does that constitutea justification for dischargingMurray?36 Another, andmore serious, deficiency in Schultheiss' use of thisdenigrating argument is that, since the record proves it tobe without basis in fact,37 it constitutes a slur justifying aninference of both recklessness and malice.Respondent's assignedbases for the discharge of Mrs.Murray have been rejected as groundless,38 but it isundisputed that, only a few hours before her discharge, the"open letter," signed by Mrs. Murray and other employeessupporting the Amalgamated, had been distributed outsidethe plant and Mrs. Murray saw several copies in a pile onSchultheiss' desk. Also important in this connection is theuncontradicted testimony of Mrs. Murray that she wasdischarged at 8 p.m. but not given her final check at thattime. If the choice of Mrs. Murray as the one to bedischarged had been made, as Schultheiss testified, whenthe performance cards were received on the morning of the9th, it would seem an appropriate step and a simple matterfor respondent's office force to have prepared her finalcheck sometime during the day before her reporting time at4:30 p.m. and it also would appear likely that Mrs. Murraywould have been notified of her termination when shereported instead of after 8 p.m. If, on the contrary, thedecision was not made until the distribution of the "openletter" between 3:30 and 4, or even later, it is understanda-ble that the clerical staff would be unable to prepare hercheck in time. I also take into consideration the abrupttiming and manner of the discharge, as wellas Schultheiss'discourtesy in refusing to permit Mrs. Murray to pick upher belongings without surveillance.39While Schultheiss testified that he denied Mrs. Murray's36 Schultheissdid not claimto use this as a test of their comparativeefficiencies.31 Schultheiss testified that a man named Stripco was Mrs.Murray'sforeman intheprefittingroom and that,for reasons unknown toSchulthetss,he did not want her back in that department.Mrs. Murraytestifiedon rebuttal that her previouswork was in the fitting departmentand that herforemen during that period were Jim Laviska, Bryan Scott,and Donald Nelson.She knew there was a man named Stripco in the areaat the time and that he was a supervisor because he wore a white shirt butshe never worked for him. She also testified that, when she was interviewedby Schultheissfor reemployment,she asked to be placed in the fittingdepartment but Schultheiss said there was no opening there.While thisinterview was in progress,she testified,Laviska came in and greeted her,Schultheissasked himwhether itwas a good idea to hire her bark,Laviskasaid,"She'sa good kid",and Schultheiss hired her.Mrs.Murray'stestimony was not controverted and I find it to be an accurate account ofthe interview.38An additionalreasonfor rejectingrespondent's contentions is the factthat Schultheiss, by thecontradictions in his testimony and his demeanorwhile testifying, impressedme as a not credible witness.39 SeeLaney Tank Lines, Incorporated,166 NLRB 1053, 1059. WOLVERINE WORLD WIDE, INC.457accusation that her signature on the letter was his realreason for discharging her, I find, on all the credibleevidence, that it was precisely that and that he dischargedher to discourage membership in the union. His action,therefore, constitutes a violation by respondent of Section8(a)(3) and (I) of the Act.j.Additional conclusionsAlthough it has been necessary to examine andadjudicate, separately, each of the acts and occurrencesalleged in the complaint as an unfair labor practice and, forthe purpose of such discussion, the acts and occurrenceshave been grouped with others of a similar nature, it mustbe kept in mind that each of the items litigated stands not inisolation but in a vital relationship to each other. As thecourt of appeals recently stated:Each 8(a)(1) violation contributed to an anti-unionpattern which gave color to each.40Accordingly, a chronological summary of the events hereinis set forth to show this interrelationship.Union activityApr. 6:Unionrepresentativesmeet withAlbert DerbyCompany reactionApr. 13:Albert Derby questionedby Vanderwater; givenimpression he is undersurveillanceMay 11:Mable Sims interrogatedconcerning union cards;threatenedwithrefusalof time offMay 22:IreneShannon interrogatedconcerning union cardsMay 28:Betty Derbygiven warningnotice for smoking breakMay 28:Albert Derby givenwarning notice forpassing defective shoesEnd ofFulkerson interrogatedMay:aboutunion status ofmembers of his family40New Alaska DevelopmentCorp, et a! v N L R B(C.A 7), March 22,1971, enfg. 175 NLRB No. 131. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDUnionactivityCompany reactionJune9:"OpenLetter"signedJune9:Antiunionpetitionby 48 employeesiscirculated with implieddistributedoutsideconsent of respondent;plants.threats made that plantwill closeJune 9:Sandra Murray isdischargedJune 10: Charlotte Pontzinterrogated concerningher reasonsfor signing"open letter"June10:ShirleyKooistrainterrogated concerningher reasons for signing"open letter" andthreatened with loss ofbenefitsJune 10: Threat by Lovell to Dardthat operators would berequired to attain "100%efficiency"June 11: Warning given Johnsonand Ringquist forfailure to checkcolorsJune11:Petersen given warningfor lightmarkingJune 12: Foreman Hendricksquestions Ruth Owenson her attendance atthe union meeting* WOLVERINE WORLD WIDE, INC.459Union activityCOMPany reactionJune 13:Union meeting at townJune 13: Elliott and Wardhall in Parisengage in surveillanceof union meetingJune 15:Plant Manager Lovell"consults"employeeabout formation ofof employee committee*June 17:Charlotte Pontzinterrogated concerningunion duesJune 23:Handbills passed outJune 23:Supervisors Schultheissin parking lot byand Mondrella attemptSpencer,Mable Sims,to bar handbill dis-and Betty Derbytributors from premisesJune 24:Spencer given warningfor damaging cornersin skivingJune 26: Albert Derby issued2nd warning forpassing defectiveshoesJune 26: Leonard Sims issuedwarning for damagingshoes in cleaningJune 27: Harassment of Fulkersonre union cards*End ofRingquist interrogatedJune:concerningher reasonsfor signing "openletter" 460DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion activityCompanyreactionJuly 2:HandbillspassedJuly 2:Attemptby Mondrellaout by Lone Dard andto intimidate and barLeonard Simsdistributors ofhandbillsJuly 3:ShirleyKooistra issuedwarning for markingerrors3d weekThreats of plantin July:closing by MondrellaEnd ofFulkersontold thatJuly:his new foreman wouldtryto get him awayfrom the union; alsotoldthat he was beingwatchedEnd ofDoris Kirk promisedJuly:favorable considerationof application fortransfer if employeeswould "negotiatedirectly"with managementAug. 9:Threats ofplantclosingby Mondrella WOLVERINE WORLD WIDE, INC.4616.The effect of the unfair labor practices uponcommerceThe activities of respondent, set forth in finding of fact 5,above, occurring in connection with its operations de-scribed in finding of fact 1, above, have a close, intimate,and substantialrelationship to trade, traffic, and commerceamong the several Statesand tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.7.The remedyHaving found that respondent has engaged in certainunfairlabor practices, I shall recommend that it cease anddesist therefromand take affirmative action designed toeffectuate the purposes of the Act.Having found that respondent, by administering warningnotices tocertain employees, committed unfair laborpractices, I shall recommend that it expunge the warningnotices fromthe files ofthose employees.Having found that respondent, by suspending Albert W.Derby, committed an unfair labor practice, I shallrecommend that it make Derby whole for the loss of wageshe suffered by the suspension, with interest thereon asprescribed by the Board inIsis Plumbing & Heating Co.,138NLRB 716.Having found that respondent, by discharging SandraLynn Murray, committed an unfair labor practice, I shallrecommendthat it offer her reinstatement to the positionshe held on June 9, 1970, or, if that position no longerexists,toaposition substantially equivalent thereto,without loss of seniority or other rights and benefits, andthat it make her whole for any loss of compensation shemay have suffered, computed in the manner prescribed inF.W. Woolworth Company,90 NLRB 289, and with interestas prescribed inIsis Plumbing & Heating Co., supra.In view of the nature and extent of the unfair laborpractices found herein to have been engaged in byRespondent, which indicate its determination to interfereaggressively with its employees' rights of self-organization,I shall recommend a broad cease-and-desist order herein.41Upon the foregoing findings of fact and upon the entirerecord herein, I reach the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The union is a labor organization within the meaningof Section 2(5) of the Act.3.At the time of the activities set forth in the Decision,Clem Lovell, Donald Whiteside, Victor Schultheiss, HenryJensen, Keith John Vanderwater, Dewey Smith, RichardMondrella, Jack Wright, Ronald Todd, Lynn Todd, DaleDurfee, Daniel W. Elliott, Jim Laviska, Orville Hendricks,Donald Nelson, Robert Sturdivant, Thomas Stafford, JackD.Ward, and Annabelle C. Yost were supervisors of41N L.R B v Entwistle Mfg. Co,120 F 2d 532, 536 (C.A 4, 1941)42 In the event no exceptions are filed as provided by Section 102 46 oftheRules andRegulations of the National Labor Relations Board, thefindings, conclusions,and recommended Order herein shall, as provided inrespondent within the meaning of Section 2(11) of the Actand actedas its agents.4.By coercively interrogating employees concerningtheir self-organizational activities, or their union sympha-thies and activities; by interfering with employee distribu-tion of handbills in nonworking areas; by placingthe unionmeeting under surveillance and giving employees theimpression that their union activities were kept undersurveillance;by threatening to close the plants anddiscontinue their employment; and by permitting thecirculationof an antiunion petition, respondent hasinterfered with, restrained, and coerced employeesin theirexercise of rights guaranteed by the Act and committedunfair labor practices within themeaning of Section 8(a)(1)of the Act.5.By issuing warnings to employees under circum-stances not normally resulting in such warnings and bysuspending Albert W. Derby on the basis of suchwarnings,respondentdiscriminated against those employees todiscourage their membership in the Union and committedunfair labor practices within the meaning of Section 8(a)(3)of the Act.6.By discharging Sandra Lynn Murray, respondentdiscriminated against her to discourage her membership intheUnion and committed an unfair labor practice withinthe meaning of Section 8(a)(3) of the Act.7.By the unfair labor practices set forth in conclusionsof law 5 and 6, respondent interfered with, restrained, andcoerced employees in the exercise of rights guaranteed inthe Act and committed unfair labor practices within themeaning of Section 8(a)(1) of the Act.8.The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended: 42ORDERRespondent,WolverineWorld Wide, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirself-organizational activities, their union sympathies oractivities, theirmembership in or activities on behalf ofAmalgamatedMeat Cutters and Butcher Workmen ofNorth America, AFL-CIO, or any other labor organiza-tion; interfering with employee distribution of union ororganizational handbills in nonworking areas of the plants;placingunionmeetings under surveillance or givingemployees the impression that their union activities arebeing kept under surveillance; threatening to close itsplantsand discontinue employment because of theiremployees' exercise of self-organizational rights guaranteedby the National Labor Relations Act, as amended; or bypermitting the circulation of antiunion petitions.(b)Warning, suspending, or discharging any employee toSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions,and order,and all objections thereto shallbe deemed waived for all purposes. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscourage his or her membership in Amalgamated MeatCuttersand ButcherWorkmen ofNorthAmerica,AFL-CIO,or any other labor organization.(c) In any other manner interfering with,restraining, orcoercing employees in the exercise of their right to self-organization,to form organizations,to join or assistAmalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO,or any other labor organiza-tion,to engage in concerted activities for the purpose ofcollective bargaining and other mutual aid or protection, orto refrain from any and all such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Offer to SandraLynn Murrayimmediate and fullreinstatement to her former position or,if that position nolonger exists,to a position substantially equivalent to thatwhich she held immediately prior to June 9,1970, withoutprejudice to her seniority or other privileges,and make herwhole for any loss of wages in the manner set forth in thesection of the Decision entitled "The remedy."(b)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement,upon application afterdischarge from the Armed Forces,in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.43 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDEROF THE NATIONAL LABOR RELATIONSBOARD."(c)Make Albert W. Derby whole for any loss of pay hemay have suffered by reason of his suspension on June 26,1970, in the manner set forth in the section of the Decisionentitled "The remedy."(d) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(e) Post at its Plants B/F and C in Big Rapids,Michigan,copies of the attached notice marked "Appendix." 43 Copiesof said notice, on forms provided by the Regional Directorfor Region 7, after being duly signed by its representative,shall be posted by it immediately upon receipt thereof, andbe maintainedby it for60 consecutivedaysthereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by it to insure that said notices are not altered,defaced, or covered by any othermaterial.(f)Notify theRegional Director for Region 7, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith 44The allegations of the complaint, insofar as not found bytheDecision to be violative of the Act, are herebydismissed.44 In the event that this recommendedOrder is adopted bythe Boardafter exceptionshave beenfiled, this provisionshall be modified to read:"Notifythe Regional Director for Region 7, in writing,within 20 days fromthe date of thisOrder,what steps the Respondent has takento complyherewith.